Citation Nr: 0637970	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel








INTRODUCTION

The veteran had active service from July 1946 to July 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board remanded this matter in June 2004 and December 
2005.


FINDING OF FACT

Asbestosis is not currently shown.


CONCLUSION OF LAW

A disability due to asbestos exposure was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

By letter dated in August 2001,  the RO provided the veteran 
with notice of the evidence necessary to substantiate a claim 
for service connection. The August 2001 letter also informed 
the veteran of VA's duty to assist in the development of his 
claim and explained what evidence VA was responsible for 
obtaining and what evidence VA would assist him in obtaining.  
The veteran was advised to submit any relevant evidence in 
his possession.  In June 2004, the RO sent the veteran 
another letter that advised him of the evidentiary 
requirements of a service connection claim and requested that 
he provide specific information regarding his claimed 
asbestos exposure.  In May 2006, the veteran was notified of 
the evidence required to establish an effective date and a 
disability rating for the matter on appeal, should service 
connection be awarded.

As the notice provided to the veteran was timely and provided 
him with the relevant information regarding the duty to 
assist and the evidence required to substantiate his claim, 
the Board finds that the duty to notify has been satisfied.

B.  Duty to Assist

The RO made reasonable attempts to assist the veteran in the 
development of this claim.  The RO secured the  relevant 
post-service private and VA medical records associated those 
records with the claims file.  The case was remanded on two 
separate occasions by the Board for further procedural and 
substantive development.  The veteran has been afforded a VA 
examination for the purpose of obtaining an opinion as to 
whether the veteran has asbestosis. 
  
Further discussion is warranted with regard to the veteran's 
service medical records.  The RO made several attempts to 
obtain the service medical records, but they were determined 
to be unavailable.  The Court has held that in cases where 
records once in the hands of the Government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

II.  Analysis of Claim

The veteran seeks service connection for asbestosis.  He 
contends that he developed asbestosis as a result of exposure 
to asbestos in the boiler and furnace spaces on ships during 
his service in the Navy.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. §§ 1110, 1131. 

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There are no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, Par. 7.21.  VA's General Counsel has 
held that the M21-1 guidelines establish claim development 
procedures which adjudicators are required to follow in 
claims involving asbestos-related diseases.  VAOPGCREC 4-
2000; 65 Fed. Reg. 33, 422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b).  This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

The veteran had active service from July 1946 to July 1948.  
In this case, while the record shows that the veteran served 
aboard Navy ships, there is no evidence of exposure to 
asbestos during service.  As noted previously, the M21-1 
guidelines do not create a presumption of exposure to 
asbestos solely from shipboard service.  

The Board must determine whether the evidence reflects a 
current diagnosis of asbestosis.  The veteran has submitted a 
private medical record dated in September 2000 that contains 
a diagnostic impression of a "reasonable medical 
probability" of asbestosis.   According to this report,  
chest x-ray showed a few small areas of mild pleural 
thickening and bilateral nodular and interstitial changes 
that involve the entire right lung and the bottom two-thirds 
of the left lung.  The reporting physician noted that the 
diagnosis was based on significant exposure to asbestos dust 
as well as an x-ray study that reported as characteristic of 
asbestosis.   This report referred to the veteran's exposure 
to asbestos dust in an occupational environment post-service, 
but contained no evidence relating the reported asbestosis to 
the veteran's military service.

Other post-service evidence dated from 1993 to 2006, reflects 
varying diagnoses, including emphysema, tuberculosis and 
restrictive lung pattern.   The earliest post-service 
evidence of treatment for a respiratory condition is a May 
1993 x-ray report which reflects an impression of emphysema.  
Other records show that the veteran underwent bronchoscope 
examination in December 1999 for evaluation of a lung mass.  
A December 1999 pathology report reflects diagnoses of 
chronic inflammation and focal fibrosis, with no carcinoma or 
malignant cells identified.  A January 2000 private medical 
record notes an impression of tuberculosis. 

A private medical report dated in March 2003 notes a history 
of pulmonary lung lesion with six months of treatment for 
tuberculosis.   A report of a  July 2003 chest x-ray reflects 
findings of lung fields without pulmonary congestion or air 
space disease.  A March 2004 chest x-ray report contains an 
impression of normal pulmonary vascularity and reflects that 
the lungs were noted to be clear of infiltrate and without 
effusion.  There is no medical evidence in these records of a 
nexus between any of these conditions and the veteran's 
military service.

The veteran underwent a VA examination in May 2006.  The VA 
examiner interviewed the veteran and indicated review of the 
claims file.  Pulmonary function tests performed during the 
VA examination showed restrictive pattern with mild 
impairment and a mild decrease in diffusion capacity.  The 
examiner diagnosed restrictive lung pattern with cavitary 
lesion on the chest x-rays. The VA examiner opined that this 
condition was at least as likely as not due to the veteran's 
history of tuberculosis in the past.  The examiner noted the 
veteran had worked as a sheet metal worker for a shipbuilder 
from February 1943 to July 1944 before he joined the service.  
The VA examiner opined that the veteran's current restrictive 
lung pattern was not due to asbestosis.

As mentioned previously, service connection requires (1) 
current disability; 
(2) Medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247 (1999).  

The critical element in this case is whether there is a 
current diagnosis of asbestosis or any evidence linking a 
current respiratory condition to service.   The Board must 
weigh the credibility and probative value of the above 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)). The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).    In this instance, a 
VA examiner has recently stated the veteran does not have 
asbestosis.  He had access to the entire claims folder, 
including the comment made by the physician in 2000.  The 
Board therefore gives his opinion greater weight.  Therefore, 
the Board finds that the weight of the evidence is against a 
finding of a current diagnosis of an asbestos-related 
disease.  

While the veteran argues that he has a respiratory disorder 
related to asbestos exposure during service, his assertions 
are not sufficient to provide a nexus to service.  Evidence 
that requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  The veteran is not shown to have 
this expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


ORDER

Entitlement to service connection for asbestosis is denied.


____________________________________________
ROBERT E.O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


